DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 06/01/2022.
Allowable Subject Matter
Claims 1 and 3-8 are allowed.
Reasons for Allowance
The search of the prior art does not disclose or reasonably suggest forming a multi-trench Schottky diode comprising first to third termination trenches having different first to third widths, respectively, an interlayer dielectric (ILD) layer on the first to third termination trenches to form first to third ILD-layer trenches, a first metal layer extended from the unit cell area to cover only the first trench and the second trench, a passivation layer stacked on the first metal layer and the third trench to form first to third passivation-layer trenches in the termination area, and   d a second metal layer partly stacked on the first passivation-layer trench in the termination area, wherein a ratio of the first width, the second width and the third width is 7:5:3 in combinations with other claim limitations as required by claim 1.
The dependent claims 3-8 are allowable by virtue of the dependence upon the claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891